DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 17-23, in the reply filed on 18 January 2022 is acknowledged.  Claims 24-39 are withdrawn from consideration as being directed to non-elected Groups I and II; however, in their current form, these claims would be rejoined upon allowance of claim 17.  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuervo (US 2017/0312711).  Regarding claim 17, Cuervo discloses an agitator comprising a frame structure (100) forming a spiral with turns of different sizes.  The frame structure has a compressed (left in Fig. 3) and expanded (right in Fig. 3) configuration.  The frame structure is biased to the expanded configuration (see Fig. 3), and expands to the expanded configuration from the compressed configuration upon removal of an applied force maintaining the frame structure in the compressed configuration (see [0014]).  In [0038] it is disclosed that the cross section may be oval, necessitating that in the expanded configuration the width is less than the length.  The left view of Fig. 3 shows that in the compressed configuration the height is small compare to the other dimension.  It is not expressly stated that in the expanded configuration the width is less than the height; however, this represents finding an optimal or workable range within the term “oval”.   See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) regarding the obviousness of selecting relative dimensions.  Regarding claim 18, paragraph [0042] discloses that the frame is a single continuous wire formed of food grade material.  Regarding claims 19 and 20, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) concerning the obviousness of selecting absolute dimensions.  Regarding claim 21, see [0038] concerning circular and oval shapes.  
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774